Citation Nr: 0607406	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to the benefits 
currently sought on appeal.

The veteran and his wife appeared before the undersigned 
Acting Veterans Law Judge at a hearing in Detroit in March 
2005 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The issues of entitlement to service connection for headaches 
and a skin condition require further development and are 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A stomach ulcer was not present during service, was not 
manifest within a year after service, and any ulcer disorder 
which currently may exist is not related to service.

2.  The veteran does not currently have a prostate disorder. 
 

CONCLUSIONS OF LAW

1.  A stomach ulcer was not incurred or aggravated in the 
veteran's active duty service, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A prostate disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from an 
original claim for service connection for stomach and 
prostate disorders.  In this context, the Board notes that a 
substantially complete application was received in November 
2001.  In July 2002, prior to its adjudication of this claim, 
the AOJ provided notice to the veteran regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the July 2002 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records have been associated with the claims 
file.  All relevant private and VA clinical records have been 
retrieved, to include those reviewed in conjunction with the 
veteran's successful claim for Social Security Administration 
disability benefits.  

With respect to affording the veteran VA examinations in 
conjunction with these two issues, the Board finds that such 
is not necessary in this case.  The Board is required to seek 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury, or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2005).  
Here, the record on appeal does not contain competent 
evidence of a current prostate condition, nor does it 
establish evidence of an in-service event, injury, or disease 
referable to either a prostate disorder or an ulcer.  
Therefore, medical examinations and opinions are not 
required. 

In the circumstances of this case, the Board finds that 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.

Service Connection

The veteran contends that he is entitled to service 
connection for a stomach ulcer and a prostate disorder.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The Board has reviewed the claims file in its entirety, to 
include the veteran's service medical records, VA treatment 
records dated in 1974 and 1976, and from March 1999 to May 
2005, and private treatment records dated in 1996, 2001, and 
2002.  Additionally, the Board has reviewed the hearing 
testimony and several lay statements from the veteran and his 
friends and family that relate current disorders to his 
service.  For the following reasons, the Board finds that 
service connection is not warranted for either of the claimed 
conditions. 

The veteran's service medical records, dated from June 1968 
to May 1970, are negative for any complaint, treatment, or 
diagnosis of a stomach or prostate disorder.  In particular, 
his May 1970 separation examination found no pathology with 
respect to either physiological system.  Also, the veteran 
specifically denied stomach trouble and indigestion at that 
time.

A VA treatment record dated in August 1974 reflects a 
diagnosis of rule out duodenal ulcer.  It was noted that the 
veteran reported epigastric pain for two weeks.  There was no 
mention of service.  A VA record dated in December 1976 
reflects a diagnosis of probable PUD [peptic ulcer disease].  
Again, however, there was no indication that it was related 
to service.  Post-service clinical records document treatment 
for peptic ulcer disease in 1996.  However, the medical 
evidence of record does not provide any basis for concluding 
that any such disorder is related to service.  The Board 
notes briefly that the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (for example, a peptic ulcer) manifested 
itself to a compensable degree within one year of separation 
from service.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  However, the earliest evidence of the same is 
in either August 1974 when the diagnosis was rule out 
duodenal ulcer, or in December 1976, at which time the 
veteran was treated for abdominal pain and a "probable" 
diagnosis of PUD was noted.  In either case, this is more 
than one year from the veteran's June 1970 separation from 
service.  

With respect to the claim for service connection for a 
disorder of the prostate, the Board finds that post-service 
records fail to establish treatment or diagnosis of any 
disorder of the prostate.  During his hearing, the veteran 
appeared to relate his July 2001 surgery for the removal of 
colon polyps to what he was claiming as a prostate condition.  
The Board notes that there is no competent evidence of record 
to suggest these are in any way related.  Regardless, records 
since July 2001 show no evidence of a current disability of 
the prostate.

The Board has also considered the veteran's own assertions, 
and those of his friends and family, that he currently has a 
stomach ulcer and prostate condition that were caused by his 
service.  The Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran or the others have the expertise to render opinions 
about medical matters.  Although the veteran and other lay 
persons are competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran or his family 
members or friends possess medical knowledge which would 
render their opinions as to a medical diagnosis and etiology 
competent.

In summary, a stomach ulcer was not present during service, 
was not manifest within a year after service, and any ulcer 
disorder which currently may exist is not related to service.  
Accordingly, the Board concludes that a stomach ulcer was not 
incurred or aggravated in the veteran's active duty service, 
nor may it be so presumed.  In addition, the competent 
medical evidence of record does not establish the presence of 
a prostate disability at this time.  The Court has 
specifically disallowed service connection where there is no 
present disability: "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the claims for 
service connection for a prostate disorder must also be 
denied.  The Board concludes that the preponderance of the 
evidence is against the veteran's claims; therefore, the 
benefit of the doubt provision does not apply.  Service 
connection for a stomach ulcer and for a prostate disorder is 
not warranted.  


ORDER

Entitlement to service connection for a stomach ulcer is 
denied.

Entitlement to service connection for a prostate disorder is 
denied. 


REMAND

The veteran is seeking to establish service connection for 
headaches and a skin disorder.  Service medical records 
confirm that in March 1970, the veteran sought treatment for 
nighttime headaches that had been occurring every day for the 
prior two to three weeks.  A diagnosis of tension headaches 
was noted.  Also, in October and December 1969, the veteran 
reported to sick call with complaints of a rash, also noted 
to be miliaria.  Current treatment records confirm that the 
veteran experiences headaches and has dermatological 
complaints.  See VA neurology consultation report, August 
2002; see also VA outpatient clinical records, August 1999 to 
September 2000.  In his June 2005 hearing before the 
undersigned, the veteran testified that he continues to 
experience both headaches and skin irritations.  

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  In the instant 
case, the Board finds that these elements are met with 
respect to both issues remaining on appeal, and that 
contemporaneous and thorough VA examinations and medical 
opinions are required.

The veteran receives regular treatment at the VA Medical 
Center in Detroit, Michigan.  Because the claims must be 
remanded for the reasons set forth above, the Board concludes 
that an effort should be made to retrieve records from this 
facility from May 2003 forward.

While the Board regrets the further delay that remand of this 
case will cause, due process considerations require such 
action.  Accordingly, this matter is remanded to the RO via 
the Appeals Management Center in Washington, DC for the 
following:

1.  The veteran should be requested to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  Records from the VA Medical Center in 
Detroit, Michigan, from May 2003 forward, 
should be associated with the claims file. 

3.  The veteran should be scheduled for a VA 
neurology examination in order to determine 
the nature, severity, and etiology of any 
headache disorder diagnosed.  The examiner 
should be provided with the veteran's claims 
folder in conjunction with the examination 
and should note review of the same in the 
exam report.  Following the examination, the 
examiner is asked to render an opinion, 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
any headache disorder currently diagnosed is 
related to the in-service symptoms of tension 
headaches.  A complete rationale for any 
opinion expressed should be included.

4.  The veteran should be scheduled for a VA 
skin disorders examination in order to 
determine the nature, severity, and etiology 
of any current skin disorder.  This examiner 
should be provided with the veteran's claims 
folder in conjunction with the examination 
and should note review of the same in the 
exam report.  Following the examination, the 
examiner is asked to render an opinion, 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
any skin disorder diagnosed is related to the 
in-service symptoms of rashes and miliaria.  
A complete rationale for any opinion 
expressed should be included.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


